            Case 1:19-cv-01638-YK Document 59 Filed 02/23/21 Page 1 of 13




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ADLIFE MARKETING &                              :
COMMUNICATIONS COMPANY, INC.,                   :
     Plaintiff                                  :
                                                :       No. 1:19-cv-01638
       v.                                       :
                                                :       (Judge Kane)
KARNS PRIME AND                                 :
FANCY FOOD LTD,                                 :
    Defendant                                   :

                                       MEMORANDUM

       Before the Court in the above-captioned action is: (1) Defendant Karns Prime and Fancy

Food Ltd. (“Defendant”)’s motion to dismiss for failure to prosecute pursuant to Federal Rule of

Civil Procedure 41(b) (Doc. No. 36); and (2) Plaintiff Adlife Marketing & Communications

Company, Inc. (“Plaintiff” or “Adlife”)’s motion for leave to file a supplemental response to

Defendant’s motion to dismiss (Doc. No. 49). 1 For the reasons that follow, the Court will deem

Plaintiff’s motion withdrawn pursuant to Middle District of Pennsylvania Local Rule 7.5 and grant

Defendant’s motion.

I.     BACKGROUND

       Plaintiff initiated the above-captioned action on September 23, 2019 by filing a complaint

in this Court asserting a claim of copyright infringement in violation of the Copyright Act, 17

U.S.C. § 101, et seq. (Doc. No. 1.) Defendant filed an answer to the complaint on November 14,

2019 (Doc. No. 10), after which the Court scheduled a case management conference (Doc. No.



1
  Various other motions are also currently pending and awaiting briefing, namely: (1) Defendant’s
motion for summary judgment (Doc. No. 31); (2) a Motion to Withdraw filed by Attorneys Richard
Liebowitz, James H. Freeman, and Mark G. Wendaur, IV; and (3) Plaintiff’s motion for leave to
file an amended complaint (Doc. No. 57). In light of the Court’s disposition of this matter, these
motions will be denied as moot.
          Case 1:19-cv-01638-YK Document 59 Filed 02/23/21 Page 2 of 13




11). At the case management conference on February 3, 2020, the Court set a close of fact

discovery deadline of August 4, 2020 and the parties agreed that the final date for amending

pleadings would be March 1, 2020. (Doc. Nos. 15, 16.)

       On July 27, 2020, Plaintiff’s counsel Richard Liebowitz filed with this Court a copy of a

June 26, 2020 Opinion and Order from the United States District Court for the Southern District

of New York in which Mr. Liebowitz was severely sanctioned for a history of egregious dilatory

conduct including failure to comply with court orders and false statements. (Doc. No. 29.) The

sanction order included a directive requiring Mr. Liebowitz to file a copy of the Opinion and Order

on the docket in any of his pending cases, including the instant action, as well as to serve a copy

on all his clients, including Plaintiff.   (Id. at 54.)   On August 4, 2020, discovery closed.

Subsequently, Defendant submitted a status report in which it averred that Plaintiff had been

noncompliant with discovery requests until finally producing approximately three hundred (300)

pages of discovery after the deadline had passed. (Doc. No. 30 at 2.) Defendant further averred

that Plaintiff failed to respond or in any way communicate with Defendant regarding the status

report (id. at 1), despite the Court’s February 3, 2020 case management Order which directed the

parties to meet and confer following the close of discovery and submit a joint status report (Doc.

No. 16). Defendant then filed a motion for summary judgment on August 19, 2020. (Doc. No.

31.)

       The Court held a post-discovery status conference with the parties on August 24, 2020.

(Doc. Nos. 34, 35.) During this conference, Mr. Liebowitz acknowledged for the first time that he

was not admitted to practice law in the Middle District of Pennsylvania and averred that he would

seek special admission pro hac vice by the end of that week. In light of these representations, the

Court stayed the above-captioned action “pending the entry of an appearance of counsel for



                                                2
          Case 1:19-cv-01638-YK Document 59 Filed 02/23/21 Page 3 of 13




Plaintiff who is qualified to appear on behalf of Plaintiff.” (Doc. No. 35.) Mr. Liebowitz never

sought special admission and this action remained stayed. Ultimately, on October 30, 2020,

Defendant filed the instant motion to dismiss for failure to prosecute pursuant to Rule 41(b) along

with a brief in support, in which Defendant avers that the conduct of Plaintiff and Plaintiff’s

counsel throughout the litigation of this action, including the lack of any attempt to seek special

admission or substitute qualified counsel after the Court imposed a stay, has severely prejudiced

Defendant and that dismissal is the only appropriate sanction. (Doc. Nos. 36, 37.) On November

12, 2020, James H. Freeman, also of the Liebowitz Law Firm, filed a petition for special admission

(Doc. No. 38), and, along with new local counsel Mark G. Wendaur, IV, filed a brief in opposition

to Defendant’s motion to dismiss the following day (Doc. No. 41). On November 24, 2020,

Plaintiff’s current counsel, Joseph A. Dunne, entered an appearance on behalf of Plaintiff. (Doc.

No. 43.) The following day: (1) Defendant filed a reply brief in support of its motion to dismiss

(Doc. No. 44); (2) Attorneys Liebowitz, Freeman, and Wendaur filed a motion to withdraw as

counsel (Doc. No. 45); and (3) Mr. Dunne filed a motion for leave to file a supplemental response

to the motion to dismiss on the basis that Plaintiff allegedly did not authorize the opposition filed

by Mr. Freeman and Mr. Wendaur (Doc. No. 49.) The request for leave to file a supplemental

response was not concurred in and Plaintiff never filed a brief in support of the motion.

       It appearing that Plaintiff had finally secured qualified counsel, the Court lifted its stay on

December 4, 2020. (Doc. No. 50.) Following two requests for extensions of time to respond to

the pending motion for summary judgment, Plaintiff filed a response on January 26, 2020. (Doc.

No. 58.) At the same time, however, Plaintiff also filed a motion for leave to file an amended

complaint. (Doc. No. 57.) Neither Defendant’s motion for summary judgment (Doc. No. 31) nor

Plaintiff’s motion for leave to file an amended complaint (Doc. No. 57) are currently ripe for



                                                 3
           Case 1:19-cv-01638-YK Document 59 Filed 02/23/21 Page 4 of 13




disposition; however, Defendant’s Rule 41(b) motion to dismiss has been fully briefed (Doc. Nos.

37, 41, 44.) Accordingly, the Court will now consider the motion.

II.      LEGAL STANDARD

         Federal Rule of Civil Procedure 41(b) allows for the dismissal of an action for “failure of

the plaintiff to prosecute or comply with these rules or order of court.” When determining whether

to dismiss an action for a plaintiff’s failure to prosecute under Rule 41(b), the Court must balance

the six (6) factors set forth by the United States Court of Appeals for the Third Circuit in Poulis v.

State Farm Fire and Casualty Co., 747 F.2d 863 (3d Cir. 1984). These factors include:

                     (1) the extent of the party’s personal responsibility; (2) the
                     prejudice to the adversary caused by the failure to meet
                     scheduling orders and respond to discovery; (3) a history of
                     dilatoriness; (4) whether the conduct of the party or the
                     attorney was willful or in bad faith; (5) the effectiveness of
                     sanctions other than dismissal, which entails an analysis of
                     alternative sanctions; and (6) the meritoriousness of the claim
                     or defense.

Id. at 868. Not all of the Poulis factors need be satisfied to dismiss a complaint. See Mindek v.

Rigatti, 964 F.2d 1369, 1373 (3d Cir. 1992); Shahin v. Delaware, 345 F. App’x 815, 817 (3d Cir.

2009).

III.     DISCUSSION

         As an initial matter, the Court will address Plaintiff’s motion for leave to file a

supplemental response to Defendant’s Rule 41(b) motion. (Doc. No. 49.) Local Rule 7.5 of this

Court provides that “[w]ithin fourteen (14) days of the filing of any motion, the party filing the

motion shall file a brief in support of the motion. . . . If a supporting brief is not filed within the

time provided in this rule the motion shall be deemed to be withdrawn.” See L.R. 7.5. Local Rule

7.5 provides that a supporting brief need not be filed in support of a motion in three limited

circumstances – (1) in support of a motion for enlargement of time if the reasons for the request

                                                  4
          Case 1:19-cv-01638-YK Document 59 Filed 02/23/21 Page 5 of 13




are fully stated in the motion; (2) in support of a motion which has the concurrence of all parties,

if the reasons for the motion and relief sought are stated in the motion; and (3) in support of a

motion for appointment of counsel. See id. In the present case, none of these limited exceptions

apply. Defendant did not concur in Plaintiff’s request to file a supplemental response; however,

Plaintiff never filed a brief in support of its motion as required by the rule. Accordingly, the Court

finds that Plaintiff’s motion and exhibits are not properly before it and will deem the motion (Doc.

No. 49) withdrawn in accordance with Local Rule 7.5.


        A.      Parties’ Arguments

        In support of the instant motion, Defendant begins by noting that Plaintiff is a

“sophisticated litigator of copyright disputes” that has a “judicially-noted longstanding

relationship” with Mr. Liebowitz despite his “egregious history of litigation misconduct [that] has

resulted in repeated public rebuke from judges across the country.” (Doc. No. 37 at 1-2.)

Defendant submits that Plaintiff has been represented by Mr. Liebowitz in over forty (40)

proceedings since 2018, despite the fact that Mr. Liebowitz has been the subject of numerous and

severe sanctions during that period, which the Court notes includes, but is not limited to, the June

26, 2020 Opinion and Order from the Southern District of New York and the fact that Mr.

Liebowitz has been barred from practicing in the United States District Court for the Northern

District of California for filing cases despite not being admitted to practice in that jurisdiction. (Id.

at 7-10); see also Adlife Mktg. & Communs. Co. v. Buckingham Bros., LLC, No. 5:19-CV-0796,

2020 WL 4795287, at *10 n.10 (N.D.N.Y. Aug. 18, 2020) (dismissing the complaint, imposing

sanctions, and noting “Adlife’s continued use of an attorney who has little respect or knowledge

of local procedures, violates court orders, lies under oath, and is continuously sanctioned for

frivolous lawsuits” (collecting cases)). Accordingly, Defendant argues that Plaintiff is complicit


                                                   5
          Case 1:19-cv-01638-YK Document 59 Filed 02/23/21 Page 6 of 13




in the conduct of Mr. Liebowitz and should be held responsible for the actions of its counsel

“whom it knew had an ‘extraordinary record of misconduct.’” (Doc. No. 37 at 10.)

       Defendant further argues that it has been prejudiced by “Plaintiff’s disregard for the [case

management Order], and indifference to the prosecution of this matter.” (Id.) Defendant notes

that throughout the discovery period in this action, it “attempted to obtain information from

Plaintiff, by propounding two sets each of Interrogatories and Requests for Production of

Documents, but Plaintiff refused to meaningfully respond” (id.), and asserts that Plaintiff’s conduct

in serving Defendant with “the only substantive information produced by Plaintiff since this

lawsuit was filed” after the close of discovery “denied [Defendant] the opportunity to conduct

follow-up discovery (in the form of Requests for Admissions, depositions, etc) on Plaintiff’s

discovery and this is highly prejudicial to [Defendant] on its face” (id. at 11). In addition,

Defendant notes that it invested in the filing of a motion for summary judgment only for the case

to be stayed due to Plaintiff’s conduct, and that “[t]his matter has been in litigation for more than

a year, with virtually no progress made towards an ultimate disposition on the merits, but with

significant expense to [Defendant].” (Id.)

       With respect to the remaining Poulis factors, Defendant notes that, in addition to Plaintiff’s

conduct in this case, Plaintiff has also failed to prosecute other cases in this Court before the

Honorable Chief Judge Jones, see Adlife v. Musser’s, No. 1:19-cv-1828, 2 and once more points to

Plaintiff and Plaintiff’s counsel’s “epic history of litigation misconduct, marked by references to

perjury, fraud, and dilatory practices.” (Doc. No. 37 at 12-13.) Defendant further submits that




2
 The Court notes that this case settled just prior to the filing of the instant motion. However,
Plaintiff has another case also pending before the Honorable Chief Judge Jones, see Adlife v. AD
Post Graphics Media Marketing, Inc., No. 1:19-cv-1701, in which Mr. Liebowitz has not filed a
motion to withdraw and allowed the case to sit idle after an entry of default on March 20, 2020.
                                                 6
             Case 1:19-cv-01638-YK Document 59 Filed 02/23/21 Page 7 of 13




“[t]here are no alternative sanctions that will provide [Defendant] the relief to which it is entitled”

because the prejudice Defendant has suffered would remain unchanged and because “Plaintiff and

Plaintiff’s counsel do not institute copyright litigation with the intention of resolving the claim on

the merits, but rather to extract a settlement.” (Id. at 14.) Defendant also notes that Mr. Liebowitz

has been subjected to “virtually every sanction imaginable,” including extensive fines and costs

and disbarment or recommended removal from the rolls of multiple courts, none of which seem to

have impacted Plaintiff’s decision to continue to retain Mr. Liebowitz’s legal services. 3 (Id.)

Finally, Defendant asserts that its defenses to this action are meritorious as more clearly defined

in its motion for summary judgment. (Id. at 15.)

        In response, Plaintiff’s arguments are limited. Plaintiff provides no explanation for its

conduct regarding discovery production or its failure to comply with the Court’s case management

Order, instead asserting only that the period in which this action was stayed was “a brief,

administrative delay” (Doc. No. 41 at 4); that Defendant “cannot show prejudice by a mere three-

month delay” (id. at 5); that “there is minimal history in this case of dilatoriness” (id.); that

“Defendant has failed to show that the 2-3 month delay complained of here was a result of bad

faith” (id. at 6); that “alternate sanctions have not been considered, and are not otherwise

appropriate” (id.); and that “Plaintiff’s claim is meritorious” (id. at 7).

        B.       Whether the Court Should Dismiss Plaintiff’s Complaint Pursuant to Rule
                 41(b)

        Upon review of the record before the Court, the parties’ arguments, and the applicable law,

the Court will dismiss Plaintiff’s complaint pursuant to Federal Rule of Civil Procedure 41(b). As



3
 Indeed, the Court notes that Adlife’s complaints have been dismissed by other district courts in
connection with Mr. Liebowitz’s misconduct, and yet that does not appear to have impacted the
professional relationship between Adlife and the Liebowitz Law Firm. See, e.g., Buckingham
Bros., 2020 WL 4795287, at *12.
                                                   7
          Case 1:19-cv-01638-YK Document 59 Filed 02/23/21 Page 8 of 13




an initial matter, the Court notes that it is well aware of the procedural history of this action, as

discussed previously, and considers the totality of Plaintiff’s conduct in prosecuting this case, not

only the twelve (12) weeks in which the Court stayed the matter pending the appearance of

qualified counsel. Further, the Court acknowledges that Rule 41(b) dismissal is a severe sanction

that “is only appropriate in limited circumstances.” See Adams v. Trustees of the N.J. Brewery

Employees’ Pension Trust Fund, 29 F.3d 863, 870 (3d Cir. 1994). Nonetheless, the Court finds

dismissal is appropriate here.

       Turning to the Poulis factors, the Court first considers the extent of Plaintiff’s responsibility

in this matter. In assessing this factor, the Court is cognizant of the differences between Mr.

Liebowitz’s responsibility as Plaintiff’s counsel and Plaintiff’s responsibility and the fact that the

Third Circuit has emphasized imposing sanctions on disreputable attorneys rather than their clients

absent an indication that the client was aware of the attorney’s conduct. See, e.g., Hildebrand v.

Allegheny Cty., 923 F.3d 128, 133 (3d Cir. 2019) (collecting cases). However, “the personal

responsibility criterion does not aim to protect all innocent victims from dismissal of a case,” and

corporate plaintiffs have previously been held personally responsible for the actions of their

counsel. See Adams, 29 F.3d at 873. Further, in evaluating the history of Plaintiff and Mr.

Liebowitz’s conduct in this case, as well as the relationship between Plaintiff and Mr. Liebowitz

in general, the Court does not find that this is the case of “an innocent client suffering the sanction

of dismissal due to dilatory counsel whom it hired to represent it.” See id. Rather, as discussed in

more detail by the United States District Court for the Northern District of New York:

       The Court notes Adlife’s continued use of an attorney who has little respect or knowledge
       of local procedures, violates court orders, lies under oath, and is continuously sanctioned
       for frivolous lawsuits. Adlife is known for being litigious and has been represented by LLF
       in at least 41 proceedings since 2018. See MyWebGrocer, Inc. v Adlife Mktg. &
       Communications Co., Inc., 383 F. Supp. 3d 307, 309, 314 (D. Vt. 2019) (where Adlife was
       accused of “copyright trolling” and seeking to “recover money from persons who may

                                                  8
          Case 1:19-cv-01638-YK Document 59 Filed 02/23/21 Page 9 of 13




       actually owe it little or nothing.”). Several of Adlife's cases were voluntarily dismissed
       shortly after a court request for registration verification, text/minute order for failure to
       comply with local laws, or a show cause order for a lack of proper service. See, e.g., Adlife
       Mktg. & Communications Co., Inc. v. Yoder's Meats, Inc., No. 20-CV-1313, Dkt. No. 5
       (E.D. Pa. June 9, 2020) (where Liebowitz failed to serve a summons); Adlife Mktg. &
       Communications Co., Inc. v. Acme Markets, Inc., No. 19-CV-7394, Dkt. No. 3 (S.D.N.Y.
       Aug. 9, 2019) (where the Court filed a notice to submit an AO 121 Copyright Form); Adlife
       Mktg. & Communications Co., Inc. v. Wal Mart.com USA, LLC, No. 19-CV-3175, Dkt.
       No. 19 (D. Col. Mar. 6, 2019) (where Liebowitz’s notice of settlement continuously failed
       to comply with local laws); Adlife Mktg. & Communications Co., Inc. v. Tops Markets,
       LLC, No. 18-CV-1102, Dkt. No. 5 (N.D.N.Y. Nov. 11, 2018) (where case was voluntarily
       dismissed after a list of copyright numbers was mailed to the Register of Copyrights). This
       is of no surprise, as LLF is known to voluntarily dismiss suits that are subject to dismissal
       when it is clear they are in “hot water.” Stridiron, 2019 U.S. Dist. LEXIS 103805, 2019
       WL 2569863, at *4; see also, McDermott v. Monday Monday, LLC, No. 17-CV-9230,
       2018 U.S. Dist. LEXIS 184049, 2018 WL 5312903, at *2 (S.D.N.Y. Oct. 26, 2018) (“In
       the over 700 cases Liebowitz has filed since 2016, over 500 of those have been voluntarily
       dismissed, settled, or otherwise disposed of before any merits-based litigation. In most
       cases, the cases are closed within three months of the complaint filing.”).

See Buckingham Bros., 2020 WL 4795287, at *10 n.10. In addition, even if the Court were to

accept that Plaintiff had no knowledge of the numerous dismissals of its own cases brought by Mr.

Liebowitz or sanctions levied against him prior to his conduct in this case, at a minimum Plaintiff

must have become aware of its counsel’s egregious history of misconduct after being served with

the sanction Opinion and Order of June 26, 2020 from the Southern District of New York. In fact,

a mere six days prior to this Court staying the instant action, the Northern District of New York

dismissed the above-cited case in addition to levying sanctions against Mr. Liebowitz.

Nonetheless, Plaintiff continued to retain Mr. Liebowitz to represent it in this action and others

until nearly the end of November 2020. 4 Reviewing this history as a whole, the Court can only



4
  Regarding the specific conduct of Mr. Liebowitz filing multiple cases in this Court on Adlife’s
behalf despite not being admitted to practice in the Middle District of Pennsylvania and without
seeking admission pro hac vice, the Court notes that an order of disbarment was entered against
him in the Northern District of California on October 7, 2019 for the exact conduct demonstrated
here—filing numerous cases in a district without being admitted to practice. See In the Matter of
Richard P. Liebowitz, No. 19-MC-80228 (N.D. Cal. Oct. 7, 2019).


                                                9
         Case 1:19-cv-01638-YK Document 59 Filed 02/23/21 Page 10 of 13




conclude that Plaintiff bears responsibility in this matter as a corporate party that deliberately

engaged the services of an attorney and law firm with a well-documented history of serious

misconduct. 5

       Examining the second Poulis factor, the Court agrees with Defendant that it has been

prejudiced by Plaintiff’s conduct and the delays in this matter. Defendant has been attempting for

over a year to defend an action in which Plaintiff was noncompliant with court orders and

nonresponsive throughout months of discovery, only producing substantive documents after the

discovery deadline, and in which the allegations at issue have not even been clarified. 6 Neither

Plaintiff nor Plaintiff’s counsel has ever provided an explanation for this conduct. Instead

Plaintiff’s argument against this factor in its opposition is a total of four sentences that assert in a

conclusory fashion that “Defendant cannot show prejudice by a mere three-month delay in this

lawsuit.” (Doc. No. 4.) However, “‘prejudice’ for the purpose of Poulis analysis does not mean

‘irredeemable harm’” and “the burden imposed by impeding a party’s ability to prepare effectively

a full and complete [defense] is sufficiently prejudicial.” See Ware v. Rodale Press, Inc., 322 F.3d

218, 222 (3d Cir. 2003) (internal citation omitted); see also Woods v. Malanoski, No. 17-CV-17,

2018 WL 3999660, at *2 (W.D. Pa. 2018) (finding that that the defendants were “prejudiced in

that they are being asked to defend a case in which they do not know the facts of their involvement

in the alleged wrongdoing”). Accordingly, the Court finds that Defendant has been prejudiced by



5
 In the alternative, the Court finds that the remaining Poulis factors support dismissal regardless
of its determination regarding Plaintiff’s responsibility.
6
  For example, the complaint in this action, as well as counsel’s representations regarding the same,
indicated that there were twenty-two (22) copyrights and thirty-six (36) images at issue. (Doc. No.
1-2; Doc. No. 44 at 3.) However, in opposition to the instant motion, Plaintiff asserted for the first
time that “it is the rightful owner of 52 copyrighted photos” (Doc. No. 41 at 7), and in the most
recent motion for leave to file an amended complaint, asserted that this dispute involves “a total
of 62 images, and approximately 350 uses” (Doc. No. 57 ¶ 16).
                                                  10
         Case 1:19-cv-01638-YK Document 59 Filed 02/23/21 Page 11 of 13




Plaintiff’s noncompliance with discovery obligations and lack of clarity surrounding the

allegations in this case, which have impeded Defendant’s ability to mount a defense, as well as by

the delays in briefing of its still-pending motion for summary judgment (Doc. No. 31).

       Examining the third and fourth factors—a history of dilatoriness and whether the party’s

conduct was in bad faith—Plaintiff not only filed the instant action through counsel who was not

qualified to practice before this Court, but was noncompliant with discovery obligations and the

Court’s case management Order, and failed to secure qualified counsel to enter an appearance in

this action for three months after Mr. Liebowitz stated that he would file for special admission

within days of the Court’s August 24, 2020 status conference. Plaintiff has not provided an

explanation for this conduct, and, viewed in light of the fact that Mr. Liebowitz and Plaintiff have

a well-documented history of similar actions before other courts—and indeed, that Mr. Liebowitz

has been specifically sanctioned for this conduct—the Court can only conclude that these actions

were undertaken willfully and in bad faith.

       The Court acknowledges that it must consider alternative sanctions before dismissing a

case pursuant to Rule 41(b). See Briscoe v. Klaus, 538 F.3d 252, 262 (3d Cir. 2008). Pursuant to

the Federal Rules of Civil Procedure, the Court “is specifically authorized to impose on an attorney

those expenses, including attorneys’ fees, caused by unjustified failure to comply with discovery

orders or pretrial orders.” See Poulis, 747 F.2d at 869. However, the Court does not find that

alternative sanctions would be effective in this case. As discussed throughout this Memorandum

and detailed even more thoroughly in the June 26, 2020 Opinion and Order from the Southern

District of New York (Doc. No. 29), Mr. Liebowitz has been sanctioned time and time again both

monetarily and non-monetarily. Mr. Liebowitz has been required to pay fines, attorneys’ fees, and

costs to the tune of hundreds of thousands of dollars, has been ordered to complete ethics courses,



                                                11
         Case 1:19-cv-01638-YK Document 59 Filed 02/23/21 Page 12 of 13




referred to disciplinary committees, and has even been barred from practice in at least one district

and been recommended for removal from the rolls of court in others. Mr. Liebowitz and his firm

do not appear to have been deterred by any of these sanctions. Indeed, it has been suggested that

“there may be no sanction short of disbarment that would stop Mr. Liebowitz from further

misconduct.” (Doc. No. 29 at 46.) Despite this long history, which includes representation by Mr.

Liebowitz and his firm in cases where he was sanctioned, Plaintiff continued to utilize Mr.

Liebowitz’s legal services until late November 2020.          Accordingly, it seems apparent that

alternative sanctions, especially the imposition of fines or costs, would be ineffective.

       Regarding the sixth factor, the meritoriousness of the claim, the Court notes that “[a] claim,

or defense, will be deemed meritorious when the allegations of the pleadings, if established at trial,

would support recovery by plaintiff or would constitute a complete defense.” See Poulis, 747 F.2d

at 869-70. “To establish a claim of copyright infringement, a plaintiff must establish: (1)

ownership of a valid copyright; and (2) unauthorized copying of original elements of the plaintiff’s

work.” See Dun & Bradstreet Software Servs. v. Grace Consulting, Inc., 307 F.3d 197, 206 (3d

Cir. 2002). However, a plaintiff is only entitled to actual damages “determined by the loss in the

fair market value of the copyright, measured by the profits lost due to the infringement or by the

value of the use of the copyrighted work to the infringer,” see Leonard v. Stemtech Int’l, Inc., 834

F.3d 376, 390 (3d Cir. 2016), or statutory damages if the alleged infringement commenced after

the copyrighted work was registered, see Schiffer Publ’g, Ltd. v. Chronicle Books, LLC, No. 03-

CV-4962, 2005 WL 67077, at *4 (E.D. Pa. 2005).                Plaintiff’s complaint and associated

submissions include no information regarding loss to Plaintiff or when its allegedly infringed

images were registered. Accordingly, the Court finds that this factor is neutral.




                                                 12
         Case 1:19-cv-01638-YK Document 59 Filed 02/23/21 Page 13 of 13




       In light of the foregoing, the Court finds that the majority of the six Poulis factors weigh

heavily in favor of dismissing this action pursuant to Federal Rule of Civil Procedure 41(b).

IV.    CONCLUSION

       For the foregoing reasons, Defendant’s motion to dismiss (Doc. No. 36) will be granted

and Plaintiff’s motion for leave to file a supplemental response (Doc. No. 49) will be deemed

withdrawn. The remaining pending motions on the docket will be denied as moot. An Order

consistent with this Memorandum follows.




                                                13
